DETAILED ACTION
	This action is final. Claims 1-38 and 41-42 are currently pending. Claims 39-40 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/30/2021 has been considered by the examiner.

Response to Arguments
The amendments to the specification have been received, and overcome the objections to the specification and the drawings. The objections have been withdrawn.
Applicant’s arguments with respect to claims 1-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations that overcame the previous prior art of record are now met by the new art Moghe (US 2018/0299274 A1), as described below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a transceiver unit configured to communicatively couple with a vehicle” in claims 1 and 20 (See paragraph [0015] in the specification);
“a navigation unit associated with the navigable physical property, wherein the navigation unit is configured to: determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property; and in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property” in claims 1 and 20 (See paragraphs [0016] and [0017] in the specification).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-14, 16-17, 20-29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (US 2018/0020326 A1), in view of Moghe (US 2018/0299274 A1).

Regarding claim 1, Gillen discloses a navigation device associated with a navigable physical property (In paragraph [0043] and fig. 2, Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility) for which navigation instructions or data are not publicly accessible by a vehicle navigation system (In paragraph [0088], Gillen discloses that the map information/data stored in the mapping computing entity 110 may be privately stored, such that only authorized personnel are granted access to at least a portion of the map information/data), comprising: 
a transceiver unit configured to communicatively couple with a vehicle (In paragraph [0047] and fig. 2, Gillen discloses one or more communications interfaces 320 included as part of the mapping computing entity 110 for communicating with various computing entities such as vehicles 100); and 
a navigation unit associated with the navigable physical property (In paragraphs [0048]-[0050] and fig. 2, Gillen discloses the processing element 305, non-volatile memory 310, and volatile memory 315 included as part of the mapping computing entity 110 which are capable of performing steps or operations according to embodiments of the present invention, where the examiner understands the processor and memory of mapping computing entity 110 to function as the navigation unit; see also paragraph [0043] and fig. 2, where Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility), wherein the navigation unit is configured to: 
determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property (In paragraph [0088], Gillen 
in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data).
Gillen does not explicitly disclose a vehicle navigation system, comprising: a transceiver unit configured to communicatively couple with a vehicle including at least one of a camera sensor, a radar sensor, or a lidar sensor; and
wherein the navigation unit is configured to: receive, from the at least one of a camera sensor, a radar sensor, or a lidar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor, and
update, based on the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property and avoid the one or more objects, the vehicle sensor data usable to detect the one or more objects and identify a location or movement of the one or more objects relative to a position of the vehicle.

wherein the navigation unit is configured to: receive, from the at least one of a camera sensor, a radar sensor, or a lidar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a laser, camera, or radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”; see also paragraph [0026], where Moghe teaches that the sensor data 336 is “received wirelessly from respective vehicles via network interface 339” where the examiner understands the network interface 339 to function as the transceiver unit), and
update, based on the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property and avoid the one or more objects (In paragraphs [0046] and [0047], Moghe teaches the map update logic 332 used by the RSU to update its map based on detected objects from received vehicle sensor data, and that the updated map can then be shared with vehicles; see also paragraph [0013], where Moghe teaches that the detailed maps are used by the vehicles in order to computer where to drive/navigate), the vehicle sensor data usable to detect the one 
Moghe is considered to be analogous to the claimed invention, as both pertain to a remote unit providing navigation support to an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles for later distribution as taught by Moghe with the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a plurality of vehicles operating in the local area is advantageous in that it allows every vehicle in the plurality of vehicles to be aware of a detected obstacle after being detected by once, instead of where each vehicle would need to detect the obstacle and update its internal map data on its own.

Regarding claim 2, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the instructions and data indicate a route that enables the vehicle to navigate the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination).


Gillen discloses wherein the instructions and data include GPS data that enables the vehicle to navigate the navigable physical property (In paragraph [0096], Gillen discloses that the mobile computing entity 105 may be required to have a specific software application installed thereon and configured to parse the received map information/data; for example, the mapping software may be configured for outdoor (e.g., GPS-based) navigation; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 4, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the instructions and data include at least one geofence (In paragraph [0062], Gillen discloses the facility may include geofenced areas; see also paragraph [0090] where Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 5, the combination of Gillen and Moghe discloses the navigation device of claim 4.
Gillen discloses wherein the instructions and data include operating instructions for the vehicle while the vehicle is traveling within the at least one geofence (In paragraph [0090], Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, 

Regarding claim 6, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the instructions and data include a destination for the vehicle within boundaries of the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination; see also paragraph [0099] where the desired destination is a desired interior address or desired destination address within the facility).

Regarding claim 7, the combination of Gillen and Moghe discloses the navigation device of claim 6.
Gillen discloses wherein the destination is based on at least one of an identity of the vehicle, an identity of an occupant, and an identity of a package being delivered (In paragraph [0101], Gillen discloses that the mapping computing entity 110 may receive information/data identifying a desired destination for the computing entity, such as a vehicle 100; a desired destination address may be identified by, for example, a mobile device user’s name (e.g., John Smith), a scanned destination location (e.g., a delivery destination for a shipment/item) or transmitted destination location from a connected shipment/item; see also paragraph [0054], where a vehicle 100 is considered one embodiment of a mobile device).

Regarding claim 8, the combination of Gillen and Moghe discloses the navigation device of claim 1.

Note, as defined by the applicant in the specification in paragraph [0022], a person having ordinary skill in the art before the time of filing would understand geotagging to be “a process of adding geographic identification metadata, such as GPS coordinates, to various media, objects, and/or vehicles.”

Regarding claim 9, the combination of Gillen and Moghe discloses the navigation device of claim 8.
Gillen discloses wherein the vehicle is tracked by the navigation unit (In paragraph [0124], Gillen discloses that as the mobile computing entity 105 moves within the facility, the first location device 400 may handoff communications with the mobile computing entity 105 to a second location device 400, and accordingly, the mapping computing entity 110 may thereby be configured to monitor the location of the mobile computing entity 105 within the facility; where the examiner understands the processor and memory which perform the functions of mapping computing entity 110 to be the navigation unit).

Regarding claim 10, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the communications with the vehicle include a security key (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of 

Regarding claim 13, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the vehicle is an autonomous vehicle (In paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned).

Regarding claim 14, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the instructions and data in the navigation unit is updated based on sensors located on the vehicle (In paragraph [0111], Gillen discloses that the recommended route may be dynamically determined by mapping computing entity 110, such that the recommended route may change if the mobile computing entity 105 is determined to move off the recommended route, and in paragraph [0054] Gillen discloses that a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also fig. 1 and paragraphs [0036] and [0037], where Gillen discloses an information/data collection device 130 on vehicle 100, including location sensors 120, and paragraph [0039] where location sensors 120 obtain location information/data of the vehicle 100 and are in communication with the mapping entity 110, the information/data collection device 130, and mobile computing entity 105; in one embodiment, the examiner understands that Gillen discloses the vehicle sensors to be able to make the determination that the vehicle has moved off the recommended route, where the route is subsequently changed by mapping computing entity 110).

Regarding claim 16, the combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the navigable physical property includes at least one beacon (In paragraph [0067] and fig. 4, Gillen discloses one or more location devices 400 located within a facility; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400), wherein the instructions and data instruct the vehicle to operate within the navigable physical property based on signals received from the at least one beacon (In paragraph [0070], Gillen discloses that the location devices 400 may be configured to provide navigational and/or other information/data to a user of a mobile computing entity 105; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).

Regarding claim 17, the combination of Gillen and Moghe discloses the navigation device of claim 16.
Gillen discloses wherein the at least one beacon transmits a radio frequency signal (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via radio transmission (e.g., Wi-Fi, Bluetooth®, BLE, and/or the like); see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).


a transceiver unit configured to communicatively couple with a vehicle (In paragraph [0047] and fig. 2, Gillen discloses one or more communications interfaces 320 included as part of the mapping computing entity 110 for communicating with various computing entities such as vehicles 100); and 
a navigation unit associated with the navigable physical property (In paragraphs [0048]-[0050] and fig. 2, Gillen discloses the processing element 305, non-volatile memory 310, and volatile memory 315 included as part of the mapping computing entity 110 which are capable of performing steps or operations according to embodiments of the present invention, where the examiner understands the processor and memory of mapping computing entity 110 to function as the navigation unit; see also paragraph [0043] and fig. 2, where Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility), wherein the navigation unit is configured to: 
determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map 
in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data).
Gillen does not explicitly disclose a vehicle navigation system, comprising: a transceiver unit configured to communicatively couple with a vehicle including at least one of a camera sensor, a radar sensor, or a lidar sensor; and
wherein the navigation unit is configured to: receive, from the at least one of a camera sensor, a radar sensor, or a lidar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor, and
update, based on the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property and avoid the one or more objects, the vehicle sensor data usable to detect the one or more objects and identify a location or movement of the one or more objects relative to a position of the vehicle.
However, Moghe teaches a vehicle navigation system (In fig. 3 and paragraph [0026], Moghe teaches an RSU (road-side unit) 300) comprising: a transceiver unit (In fig.3 and paragraph [0026], Moghe teaches that the TSU 300 includes a network interface 339) configured to communicatively couple with a vehicle (In paragraph [0026], Moghe teaches that the network interface 339 can receive 
wherein the navigation unit is configured to: receive, from the at least one of a camera sensor, a radar sensor, or a lidar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a laser, camera, or radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”; see also paragraph [0026], where Moghe teaches that the sensor data 336 is “received wirelessly from respective vehicles via network interface 339” where the examiner understands the network interface 339 to function as the transceiver unit), and
update, based on the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property and avoid the one or more objects (In paragraphs [0046] and [0047], Moghe teaches the map update logic 332 used by the RSU to update its map based on detected objects from received vehicle sensor data, and that the updated map can then be shared with vehicles; see also paragraph [0013], where Moghe teaches that the detailed maps are used by the vehicles in order to computer where to drive/navigate), the vehicle sensor data usable to detect the one or more objects and identify a location or movement of the one or more objects relative to a position of the vehicle (The examiner understands that the detailed map is used by the autonomous vehicle to navigate, where the vehicle must understand its position relative to the position of objects on the map 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles as taught by Moghe with the method of operating the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a plurality of vehicles operating in the local area is advantageous in that it allows every vehicle in the plurality of vehicles to be aware of a detected obstacle after being detected by once, instead of where each vehicle would need to detect the obstacle and update its internal map data on its own.

	Regarding claim 21, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the instructions and data indicate a route that enables the vehicle to navigate the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination).

Regarding claim 22, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the instructions and data include GPS data that enables the vehicle to navigate the navigable physical property (In paragraph [0096], Gillen discloses that the mobile computing entity 105 may be required to have a specific software application installed thereon and configured to parse the received map information/data; for example, the mapping software may be 

Regarding claim 23, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the instructions and data include at least one geofence (In paragraph [0062], Gillen discloses the facility may include geofenced areas; see also paragraph [0090] where Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 24, the combination of Gillen and Moghe discloses the method of claim 23.
Gillen discloses wherein the instructions and data include operating instructions for the vehicle while the vehicle is traveling within the at least one geofence (In paragraph [0090], Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 25, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the instructions and data include a destination for the vehicle within boundaries of the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current 

Regarding claim 26, the combination of Gillen and Moghe discloses the method of claim 25.
Gillen discloses wherein the destination is based on at least one of an identity of the vehicle, an identity of an occupant, and an identity of a package being delivered (In paragraph [0101], Gillen discloses that the mapping computing entity 110 may receive information/data identifying a desired destination for the computing entity, such as a vehicle 100; a desired destination address may be identified by, for example, a mobile device user’s name (e.g., John Smith), a scanned destination location (e.g., a delivery destination for a shipment/item) or transmitted destination location from a connected shipment/item; see also paragraph [0054], where a vehicle 100 is considered one embodiment of a mobile device).

Regarding claim 27, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the vehicle is geotagged upon entering the navigable physical property (In paragraph [0124], Gillen discloses that when mobile computing entity 105 first enters a facility, a location device 400 may detect the presence of mobile computing entity 105 and may transmit the location and/or identity of itself and the mobile computing entity 105 to mapping computing entity 110).
Note, as defined by the applicant in the specification in paragraph [0022], a person having ordinary skill in the art before the time of filing would understand geotagging to be “a process of adding geographic identification metadata, such as GPS coordinates, to various media, objects, and/or vehicles.”


Gillen discloses wherein the vehicle is tracked by the navigation unit (In paragraph [0124], Gillen discloses that as the mobile computing entity 105 moves within the facility, the first location device 400 may handoff communications with the mobile computing entity 105 to a second location device 400, and accordingly, the mapping computing entity 110 may thereby be configured to monitor the location of the mobile computing entity 105 within the facility).

Regarding claim 29, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the communications with the vehicle include a security key (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; “for example, the user may be required to provide a user name and/or password, and/or other authorization information/data to the mapping computing entity 110 prior to receiving the map information/data for a particular facility” where the examiner understands a password to be one example of a security key).

Regarding claim 32, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the vehicle is an autonomous vehicle (In paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned).

Regarding claim 33, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the instructions and data in the navigation unit is updated based on sensors located on the vehicle (In paragraph [0111], Gillen discloses that the recommended route may be dynamically determined by mapping computing entity 110, such that the recommended route may 

Regarding claim 35, the combination of Gillen and Moghe discloses the method of claim 20.
Gillen discloses wherein the navigable physical property includes at least one beacon, wherein the instructions and data instruct the vehicle to operate within the navigable physical property based on signals received from the at least one beacon (In paragraph [0067] and fig. 4, Gillen discloses one or more location devices 400 located within a facility; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400), wherein the instructions and data instruct the vehicle to operate within the navigable physical property based on signals received from the at least one beacon (In paragraph [0070], Gillen discloses that the location devices 400 may be configured to provide navigational and/or other information/data to a user of a mobile computing entity 105; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).


Gillen discloses wherein the at least one beacon transmits a radio frequency signal (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via radio transmission (e.g., Wi-Fi, Bluetooth®, BLE, and/or the like); see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Moghe, in view of Hilgers (US 2021/0082287 A1).

Regarding claim 11, note that the examiner interprets the claim as meaning “the navigation unit transmits a notification to another transceiver” where the notification is “of an arrival of the vehicle.”
The combination of Gillen and Moghe discloses the navigation device of claim 1.
Gillen discloses wherein the navigation unit transmits a notification to another transceiver (In paragraph [0156], Gillen discloses that computing entities, for example mapping computing device 110, may be configured to generate one or more notifications to various mobile device users).
The combination of Gillen and Moghe does not explicitly disclose where the notification is of an arrival of the vehicle.
However, Hilgers teaches a transmission of a notification of an arrival of a vehicle to another transceiver (In paragraph [0040], Hilgers teaches that the user terminal can be configured to receive a wireless message from, for example, a server, and to ascertain therefrom the expectable time of arrival or length of time before the transportation vehicle arrives).
Hilgers is considered to be analogous to the claimed invention, as they pertain to the communication of information between an external server and a transceiver regarding information 

Regarding claim 30, note that the examiner interprets the claim as meaning “the navigation unit transmits a notification to another transceiver” where the notification is “of an arrival of the vehicle.”
The combination of Gillen and Moghe discloses the method of claim 20. 
Gillen discloses wherein the navigation unit transmits a notification to another transceiver (In paragraph [0156], Gillen discloses that computing entities, for example mapping computing device 110, may be configured to generate one or more notifications to various mobile device users).
The combination of Gillen and Moghe does not explicitly disclose where the notification is of an arrival of the vehicle.
However, Hilgers teaches a transmission of a notification of an arrival of a vehicle to another transceiver (In paragraph [0040], Hilgers teaches that the user terminal can be configured to receive a wireless message from, for example, a server, and to ascertain therefrom the expectable time of arrival or length of time before the transportation vehicle arrives).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hilgers in the navigation device of Gillen and Moghe, as Gillen already discloses the mapping computing entity 110 being capable of transmitting a notification to a mobile device user in paragraph [0156], and would only require implementation via .

Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Moghe, in view of Stolle (WO 2019/170459 A1).

Regarding claim 12, the combination of Gillen and Moghe discloses the navigation device of claim 1, but does not explicitly disclose wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit.
However, Stolle teaches wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit (On page 9 of the provided translation, Stolle teaches context metadata generated by a vehicle that may include a number of persons in the vehicle, an identity of the one or more persons, or a navigation destination history, where the examiner understands such context metadata to be associated with the vehicle’s purpose; for example, an identity of the vehicle’s passenger is indicative of the vehicle’s purpose for visiting the property in that it can be used to derive a specific on-property destination for the passenger, or a navigation destination history showing that the vehicle in question always navigates to mail drop-off is indicative of its purpose as a delivery truck).
Stolle is considered to be analogous to the claimed invention as they both pertain to communicating data to provide context for a vehicle to an external entity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stolle in the navigation device of Gillen and Moghe, as the use of metadata allows the mapping computing entity 110 to determine the desired destination of the vehicle from 

Regarding claim 31, the combination of Gillen and Moghe discloses the method of claim 20, but does not explicitly disclose wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit.
However, Stolle teaches wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit (On page 9 of the provided translation, Stolle teaches context metadata generated by a vehicle that may include a number of persons in the vehicle, an identity of the one or more persons, or a navigation destination history, where the examiner understands such context metadata to be associated with the vehicle’s purpose; for example, an identity of the vehicle’s passenger is indicative of the vehicle’s purpose for visiting the property in that it can be used to derive a specific on-property destination for the passenger, or a navigation destination history showing that the vehicle in question always navigates to mail drop-off is indicative of its purpose as a delivery truck).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stolle in the navigation device of Gillen and Moghe, as the use of metadata allows the mapping computing entity 110 to determine the desired destination of the vehicle from context, instead of requiring an explicit address or other location information as a prerequisite to provide a route for the vehicle.

Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Moghe, in view of Cudak (US 9,031,732 B1).


However, Cudak teaches wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property (In column 3, lines 55-67, Cudak teaches an autonomous vehicle deleting the navigation data from the memory in response to leaving the specific area).
Cudak is considered to be analogous to the claimed invention as they both pertain to an external entity providing navigational data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cudak in the navigation device of Gillen and Moghe, as deleting the navigation instructions from the vehicle provides the advantage of providing new data if the data source is frequently updated, allowing the vehicle to have a smaller amount of memory on board, or in the interest of protecting the navigation data of a high security area, as Cudak suggests in column 3, lines 55-67.

Regarding claim 34, the combination of Gillen and Moghe discloses the method of claim 20, but does not explicitly disclose wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property.
However, Cudak teaches wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property (In column 3, lines 55-67, Cudak teaches an autonomous vehicle deleting the navigation data from the memory in response to leaving the specific area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cudak in the navigation device of Gillen and Moghe, as deleting the navigation instructions from the vehicle provides the advantage of providing new data if the data source is frequently updated, allowing the vehicle to have a smaller amount of .

Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Moghe, in view of High (US 11,046562 B2).

Regarding claim 18, the combination of Gillen and Moghe discloses the navigation device of claim 16.
Gillen discloses wherein the at least one beacon transmits sound (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via sound transmission; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).
The combination of Gillen and Moghe does not explicitly disclose wherein the sound transmission is an ultrasonic signal.
However, High teaches wherein the at least one beacon transmits an ultrasonic signal (In column 30, lines 38-55, High teaches an ultrasonic sound beacon that can be detected by a motorized transport unit 102 to determine location information within a facility).
High is considered to be analogous to the claimed invention as they both pertain to beacons for determining location information of mobile units within a facility. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device of Gillen and Moghe with the teachings of High, as Gillen already discloses that the beacons are capable of broadcasting location information/data wirelessly via sound transmission in paragraph 

Regarding claim 37, the combination of Gillen and Moghe discloses the method of claim 35, but does not explicitly disclose wherein the at least one beacon transmits an ultrasonic signal.
However, High teaches wherein the at least one beacon transmits an ultrasonic signal (In column 30, lines 38-55, High teaches an ultrasonic sound beacon that can be detected by a motorized transport unit 102 to determine location information within a facility).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device of Gillen and Moghe with the teachings of High, as Gillen already discloses that the beacons are capable of broadcasting location information/data wirelessly via sound transmission, and choosing an ultrasonic frequency is advantageous as to be outside of the audible range for humans.

Claims 19, 38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Moghe, in view of Goldman (US 2019/0354114 A1).

Regarding claim 19, the combination of Gillen and Moghe discloses the navigation device of claim 1, but does not explicitly disclose wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property.
However, Goldman teaches wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property (In paragraph [0113], Goldman teaches that an operations computing system 300 can 
Goldman is considered to be analogous to the claimed invention as both pertain to managing the operation of unmanned vehicles via a central system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Goldman in the navigation device of Gillen and Moghe, as doing so allows the system to dynamically change the number of vehicles permitted to operate at once in the facility, based on a predicted amount of traffic, for example, as Goldman suggests in paragraph [0031].

Regarding claim 38, the combination of Gillen and Moghe discloses the method of claim 20, but does not explicitly disclose wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property.
However, Goldman teaches wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property (In paragraph [0113], Goldman teaches that an operations computing system 300 can communicate data indicative of an activation assignment 375 to an autonomous vehicle 405, where an activation assignment can indicate that the autonomous vehicle is to go online within a particular geographic area at a particular time and/or within a certain time period).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Goldman in the navigation device of Gillen and Moghe, as doing so allows the system to dynamically change the number of vehicles permitted to operate at once in the facility, based on a predicted amount of traffic, for example, as Goldman suggests in paragraph [0031].

Regarding claim 41, the combination of Gillen and Moghe discloses the navigation device of claim 1, but does not explicitly disclose wherein the vehicle sensor data includes a classification associated with at least one of the one or more objects, and is determined by the at least one camera sensor, radar sensor, or lidar sensor, to further enable the vehicle to identify the location or movement of the at least one of the one or more objects to navigate the navigable physical property and avoid the at least one of the one or more objects.
However, Goldman teaches wherein the vehicle sensor data includes a classification associated with at least one of the one or more objects (In paragraph [0059], Goldman teaches that “the vehicle computing system 100 can generate perception data 170 that is indicative of one or more states (e.g., current and/or past state(s)) of a plurality of objects that are within a surrounding environment of the autonomous vehicle 105” and that the perception data 170 can include “class (e.g., pedestrian class vs. vehicle class vs. bicycle class)”), and is determined by the at least one camera sensor, radar sensor, or lidar sensor (In paragraph [0059], Goldman teaches that the perception system 155 obtains the perception data 170 by processing the sensor data 140; in paragraph [0054], Goldman teaches that “the sensor data 140 can include image data, radar data, LIDAR data, and/or other data acquired by the vehicle sensor(s) 125”), to further enable the vehicle to identify the location or movement of the at least one of the one or more objects to navigate the navigable physical property and avoid the at least one of the one or more objects (In paragraph [0061], Goldman teaches that “the vehicle computing system 100 (e.g., the motion planning system 165) can determine a motion plan 180 for the autonomous vehicle 105 based at least in part on the perception data 170” where the motion plan 180 can include vehicle actions “with respect to one or more of the objects within the surrounding environment of the autonomous vehicle 105 as well as the objects’ predicted movements”).


Regarding claim 42, Gillen discloses a navigation device associated with a navigable physical property (In paragraph [0043] and fig. 2, Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility) for assisting autonomous vehicles to operate within the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data, where the examiner understands that the map information/data assists the vehicle to operate within the facility; in paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned), the navigation device configured to:
determine whether a vehicle is to be enabled to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data); and

Gillen does not explicitly disclose the navigation device configured to: receive vehicle sensor data from at least one of a camera sensor, a radar sensor, or a lidar sensor of the vehicle, the vehicle sensor data including a classification and a location relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor; and 
communicate, based on the classification, one or more of instructions and data that enable a different vehicle to navigate the navigable physical property and avoid the one or more objects or navigate the navigable physical property and arrive at the one or more objects.
However, Moghe teaches the navigation device (In fig. 3 and paragraph [0026], Moghe teaches an RSU (road-side unit) 300) configured to: receive vehicle sensor data from at least one of a camera sensor, a radar sensor, or a lidar sensor of the vehicle, the vehicle sensor data including a location relating to one or more objects detected by the at least one of a camera sensor, a radar sensor, or a lidar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a laser, camera, or radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”); and
communicate one or more of instructions and data that enable a different vehicle to navigate the navigable physical property and avoid the one or more objects or navigate the navigable physical 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles for later distribution as taught by Moghe with the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a plurality of vehicles operating in the local area increases the efficiency of the system.
Moghe does not explicitly disclose wherein the vehicle sensor data includes a classification, 
or where the one or more of instructions and data that enable a different vehicle to navigate the navigable physical property and avoid the one or more objects or navigate the navigable physical property and arrive at the one or more objects is based on the classification.
However, Goldman teaches wherein the vehicle sensor data includes a classification (In paragraph [0059], Goldman teaches that “the vehicle computing system 100 can generate perception data 170 that is indicative of one or more states (e.g., current and/or past state(s)) of a plurality of objects that are within a surrounding environment of the autonomous vehicle 105” and that the perception data 170 can include “class (e.g., pedestrian class vs. vehicle class vs. bicycle class)”),

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining object classifications as taught by Goldman for communication by the navigation device of Gillen and Moghe, as doing so provides more detailed information of the vehicle’s surrounding environment for use in autonomous navigation. For example, pedestrians, bicycles, and vehicles generally have different behaviors and ranges of speed, where understanding this is advantageous as it allows the vehicle to predict each objects’ behavior more accurately and react accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665